EXHIBIT [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P , I N C . Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP ANNOUNCES STOCK REPURCHASE PLAN Sets dates for 2008 Shareholder Meeting LEBANON, Tenn. – August 1, 2008 – CBRL Group, Inc. (“the Company”) (Nasdaq: CBRL) today announced that its Board of Directors had authorized the repurchase of up to $65 million of the Company’s common stock to be made from time to time through open market transactions at management’s discretion. The Company also announced that it would hold its annual shareholders’ meeting at the Company’s headquarters in Lebanon, Tennessee on November 25, 2008.Shareholders of record at the close of business on September 29, 2008 will be entitled to notice of and to vote at the annual meeting. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 577 Cracker Barrel
